Citation Nr: 0113990	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  96-38 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a mental disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1952 to March 
1954.

This case first came before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) determined that a previously denied 
claim for service connection for a mental disorder had not 
been reopened.  In a September 1998 decision, the Board held 
that new and material evidence had been submitted, 

and that the claim had been reopened; it was accordingly 
remanded to the RO for further review pursuant to that 
decision.  In November 1999, the Board again remanded this 
claim, in order to accomplish additional development of the 
evidence.  The case is again before the Board for appellate 
consideration.

A personal hearing was held, by means of video 
teleconferencing, before the undersigned Acting Board Member, 
sitting in Washington, D.C., in May 1998.


FINDINGS OF FACT

1.  Mental deficiency is not shown to have been manifested 
prior to service; the presumption of soundness with regard 
thereto is not rebutted, and the question of inservice 
aggravation need not be addressed.

2.  Mental deficiency and personality disorders are not 
diseases or injuries for which service connection can be 
granted.

3.  Inservice mental problems are not shown to be related to 
the veteran's current mental disability, which consists of 
both a personality disorder and a bipolar disorder.

4.  The veteran's current mental disability is not shown to 
have begun during his period of service, or to be related 
thereto.


CONCLUSION OF LAW

A mental disorder was not incurred in or aggravated by 
wartime service, nor may a psychosis be presumed to have been 
incurred as a result of such service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, essentially, that he currently has a 
mental disorder that was initially manifested during his 
period of active service, and that service connection is 
warranted therefor.  After a review of the record, however, 
the Board finds that his contentions are not supported by the 
evidence, and that his claim fails.

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5102).  VA has secured all VA and 
private medical records that the veteran has indicated are 
pertinent to his claim, and VA has satisfied its duty with 
respect to such records and with receipt of sufficient 
information to proceed.  VA's duty to assist the claimant in 
this regard, accordingly, has been satisfied.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  The veteran has also been accorded VA 
examinations, the most recent of which, undertaken in July 
2000, specifically addresses the question of etiology of his 
current mental disability, as requested by the Board in its 
November 1999 remand.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)(2)).

The report of the veteran's service medical entrance 
examination, dated in October 1952, shows that his 
psychiatric status was clinically evaluated as normal; this 
report does not reference the presence of mental problems or 
impairment of any sort.  A report of medical history, dated 
in September 1952 and prepared in conjunction with his 
entrance into service, shows that he denied having or ever 
having had depression or excessive worry, or nervous trouble 
of any sort, but does reflect that he indicated, in his own 
hand, that he "went to Jackson, Miss. for enlistment in USMV, 
and failed mental test."  Medical records dated thereafter, 
and in particular in late 1953 and early 1954, indicate that 
he was seen for significant 

mental problems.  A January 1954 report of Board of Medical 
Survey notes that a question had been raised as to his mental 
competency in connection with a pending general court martial 
for four counts of absent without leave offenses and three 
counts of breaking arrest.  The report noted that a diagnosis 
of schizoid personality had been made; it also noted that, in 
conjunction with the hospitalization and psychiatric 
examination undertaken pursuant to the medical survey, he was 
found to have an Intelligence Quotient (IQ) of 56 (a mental 
ability of 8 years, 11 months) and no evidence of an overt 
psychotic process.  The report indicates that, in January 
1954, the diagnosis was changed to mental deficiency, 
primary.  It also indicates that it was the opinion of the 
Review Board that the veteran's mental deficiency existed 
prior to enlistment and had not been aggravated by service 
conditions.  The report of his separation medical examination 
shows that his psychiatric status was found to be clinically 
abnormal, with mental deficiency, primary, EPTE (existing 
prior to enlistment).  

The veteran's service medical records clearly demonstrate 
that his inservice mental problems were deemed to be 
symptomatic of mental deficiency.  By regulation, however, 
mental deficiency is not a disease or injury within the 
meaning of legislation by which service connection, and the 
benefits attendant thereto, can be assigned.  38 C.F.R. 
§ 3.303(c) (2000).  In addition, while service connection can 
be granted for inservice aggravation of such a disability, 
for that portion of the impairment considered to represent 
the increase in severity during service, the evidence in this 
case does not demonstrate that the veteran's mental 
deficiency in fact worsened during his period of active duty.  
While the Board of Medical Survey found that there had been 
inservice aggravation, this finding, in and of itself, is not 
dispositive, and must be balanced against the fact that no 
mental deficiency, or any other mental impairment, was 
identified at the time of his entrance into service.  
Likewise, the veteran has specifically denied that he had 
mental problems prior to his active service; in August 1999 
he advised VA that "there was nothing wrong with me when I 
entered the Marine Corp (sic)."  The September 1952 report of 
medical history, wherein he indicated that he had failed a 
"mental test" for enlistment, may refer to a mental skills 
test as likely as it may refer to a mental 

status test; in the absence of clarifying information, the 
Board cannot find that this reference is evidence of mental 
deficiency, and it serves no probative value.  The Board 
therefore finds that the presumption of soundness has not 
been rebutted by clear and convincing evidence, and that 
mental deficiency cannot be found, as a matter of law, to 
have been present at the time he began active duty.  
38 C.F.R. § 3.306 (2000); 38 U.S.C.A. § 1153 (West 1991); see 
also 38 U.S.C.A. §§ 1111, 1137 (West 1991).  The conclusion 
can therefore be made that mental deficiency began during 
that service; however, as discussed above, mental deficiency 
is not a disability for which service connection can be 
granted.

Post-service medical evidence, and in particular that 
evidence dated in approximately 1994 and thereafter, 
indicates the presence of mental disability for which 
treatment was sought, but for which an etiology was not 
provided; this evidence does not show that the mental 
disability accorded treatment on or about 1994 and thereafter 
had been manifested prior to that date, as demonstrated by 
medical evidence, or that its presence as of that date was in 
any manner related to the veteran's military service.  The 
report of a November 1998 VA mental disorders examination 
indicates diagnoses to include bipolar disorder, most recent 
episode depressed; antisocial personality disorder; and 
paranoid personality traits.  In July 2000, the veteran was 
accorded another VA mental disorders examination at the 
behest of the Board; the examiner was specifically requested 
to identify any and all mental disorders currently manifested 
and, if any such disorders were present, to present an 
opinion as to whether it was as likely as not that they were 
related to the veteran's active service.  The examination 
report indicates the following comments by the examiner, as 
part of her diagnosis:

It is this examiner's opinion that [the 
veteran's] current mental disorder is 
definitely not related to his service 
connected diagnosis of mental 
deficiency....It is likely that his [IQ] 
score when he was tested in 1954 was an 
underestimation of his ability.  There is 
no medical evidence that he exhibited a 
psychosis within one year 

of separation of the military....[T]hough 
the veteran reports that he began hearing 
voices there is no evidence of such.  He 
received no treatment and when evaluated 
in 1976 he did no report any psychotic 
symptoms....It is this examiner's opinion 
that he has both a bi-polar disorder as 
well as a personality disorder.  The 
evidence suggests that the bi-polar 
disorder has developed later in life, 
perhaps in the late 80's or early 90's, 
it is unclear.  He did not seek treatment 
for this until 1996.

In brief, the most recent medical evidence is to the effect 
that the veteran's current bipolar disorder was initially 
manifested many years following his separation from service, 
and that his current mental disorder is not related to that 
service.  It must also be pointed out that a personality 
disorder, which is also deemed to be currently manifested, 
is, like mental deficiency, a disability for which service 
connection benefits are not assigned by law.  38 C.F.R. 
§ 3.303(c) (2000).

In view of the findings by the examining specialist in July 
2000, and in view of the fact that the medical record is 
devoid of evidence demonstrating that the veteran's current 
mental disability is related to his service, the Board 
concludes that the preponderance of the evidence is against 
his claim for service connection for a mental disorder.  His 
claim, accordingly, fails.


ORDER

Service connection for a mental disorder is denied.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

